DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the specification does not disclose the nature of the claimed computer-readable medium, therefore it is assumed to include transitory medium which is non-statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daniels et al. (US 2017/0243403).
As per claim 1, Daniels et al., hereinafter Daniels, discloses a method comprising: 
receiving, at a first time, a first input from a first user (Figure 2A, item 220; [0068] where “the MDD of User 1 sends editing invitations to the AR applications of one or more offsite users (e.g., friends) running on their OSDDs via the cloud server (or a central server). The offsite users can be invited singularly or en masse, e.g., by inviting an entire workgroup or friend list”); 
determining, using a sensor of a first wearable head device, a location associated with the first user at the first time in a coordinate space ([0050] where “a  system is described herein for one or more people (also referred to as a user or users) to view, change, and interact with one or more shared location-based events, including simultaneously. Some of these people can be onsite and view the AR content placed in the location using the augmented live view of their mobile devices, such as mobile phones or optical head-mounted displays. Other people can be offsite and view the AR content placed in a virtual simulation of reality, (i.e., offsite virtual augmented reality, or ovAR), via a computer, or other digital devices such as televisions, laptops, desktops, tablet computers, VR glasses/goggles, and/or the like”; [0065] where “At block 210, the MDD acquires real-world positioning data using techniques including, but not limited to: GPS, visual imaging, geometric calculations, gyroscopic or motion tracking, point clouds, and other data about a physical location, and prepares an onsite canvas for creating the AR event. Selected methods of fusing these techniques are collectively referred to herein as “LockAR.” See detailed LockAR description, below”); 
generating a persistent virtual content corresponding to the first input, wherein the persistent virtual content is associated with the location associated with the first user at the first time ([0065] where “At block 205, the mobile digital device (MDD) executes an AR application that links to a larger AR ecosystem, allowing the user to experience shared AR events with any other user connected to the ecosystem. In some embodiments, an onsite user can use an onsite computer (e.g., a non-mobile onsite personal computer) instead of an MDD”); 
determining, at a second time, a location of a second user at the second time in the coordinate space ([0078] where “The onsite devices gather positional and environmental data using any suitable method, to create new LockAR data or improve existing LockAR data about the scene. This process is explained in further detail below. The environmental data may include information collected by techniques such as SLAM, structured light, photogrammetry, geometric mapping, and/or the like, or any combination of these. The offsite devices create an offsite virtual AR (ovAR) version of the location, which uses a 3-D map made from data stored in the server's databases. This data may include the relevant data generated by the onsite devices”); 
determining, based on the location associated with the first user at the first time and the location of the second user at the second time, whether to present the persistent virtual content to the second user ([0079] For example, at 304, the application running on device A1 locates the user's position using a combination of GPS and LockAR for mobile onsite device A1. Similarly, the respective applications running on other mobile onsite devices locate the respective user's position using a combination of GPS and LockAR for mobile onsite devices A2 through AN, as indicated at 324 and 344. By contrast, the offsite devices B1 through BM select the location to view using the respective application or program running on B1 through BM (e.g., the ovAR application or program), as indicated at 365 and 386); 
in accordance with a determination to present the persistent virtual content to the second user, presenting, via a display, the persistent virtual content to the second user ([0071] where “Accordingly, User 2 sees an offsite virtual augmented reality, which is a completely VR experience substantially resembling the augmented reality (i.e., reality plus AR content) seen by User 1 onsite”); and 
in accordance with a determination to not present the persistent virtual content to the second user, forgoing presenting the persistent virtual content to the second user ([0196] “If there is not a helicopter view with sufficient resolution, the offsite device determines if, at 1218, there is a 2D map of the location and a video or animation (e.g., GIF animation) of the AR content, as determined at 1220, the offsite device shows the video or animation of the AR content over the 2D map of the location at 1246. If there is not a video or animation of the AR content, the offsite device determines whether it is possible to display the content as a 3D model on the device at 1222, and if so, whether it can use data from Trackables to build a background or environment at 1224. If so, it displays a 3D, interactive model of the AR content over a background made from the Trackable's data, on top of the 2D map of the location at 1248. If it is not possible to make a background from the Trackable's data, it simply displays a 3D model of the AR content over a 2D map of the location at 1250. Otherwise, if a 3D model of the AR content cannot be displayed on the user's device for any reason, the offsite device determines, at 1222, whether there is a thumbnail view of the AR content. If so, the offsite device shows the thumbnail of the AR content over the 2D map of the location at 1252. If there is not a 2D map of the location, the device simply displays a thumbnail of the AR content at 1254 if possible as determined at 1226. And if that is not possible, it displays an error informing the user that the AR content cannot be displayed on their device at 1256”),
wherein presenting the persistent virtual content to the second user comprises presenting the persistent virtual content at a location in the coordinate space corresponding to the location associated with the first user at the first time ([0070] At block 225, the OSDD creates a simulated, virtual background or environment based on the site-specific data and coordinates it received. Within this offsite virtual AR scene, the user sees a world that is fabricated by the computer based on the onsite data. The ovAR scene is different from the augmented reality scene, but can closely resemble it. The ovAR is a virtual representation of the location that includes one or more (e.g., many) of the same AR objects as the onsite augmented reality experience; for example, the offsite user may see virtual copies of the same fiducial markers as the onsite user as part of the ovAR, as well as the AR objects tethered to those markers”).  
As per claim 2, Daniels demonstrated all the elements as disclosed in claim 1, and further discloses wherein the first input comprises at least one of a head movement of the first user, a hand movement of the first user, and a handheld controller input (Figure 15; [0213] FIG. 15 is another illustrative diagram showing in N1 an AR Vector's creation, and in N2 the AR Vector and its data being displayed to an offsite user. FIG. 15 depicts a user moving from position 1 (P1) to position 2 (P2) to position 3 (P3), while holding a MDD enabled with sensors, such as compasses, accelerometers, and gyroscopes, that have motion detection capabilities. The user treats the MDD as a stylus, tracing the edge of existing terrain or objects. This action is recorded as a 3D AR Vector placed at the specific location in space where it was created. In the example shown in FIG. 15, the AR Vector describes the path of the building's contour, wall, or surface. This path may have a value (which can take the form of an AR Vector) describing the distance offsetting the AR Vector recorded from the AR Vector created. The created AR Vector can be used to define an edge, surface, or other contour of an AR object. This could have many applications, for example, the creation of architectural previews and visualizations).  
As per claim 3, Daniels demonstrated all the elements as disclosed in claim 1, and further discloses wherein the sensor comprises at least one of a position sensor and a camera ([0096] At block 608, all onsite devices near the newly created AR content download some or all of the information about the AR content and its corresponding trackable object from the server system. The onsite devices use the location coordinates (e.g., WGS coordinates) of the trackable object to add the AR content to the AR content layer which is overlaid on top of the live camera feed. The onsite devices display the AR content to their respective users and synchronize information with the offsite devices).  
As per claim 4, Daniels demonstrated all the elements as disclosed in claim 1, and further discloses wherein the virtual content comprises a virtual marking ([0242] where “In this example or in any other example disclosed herein, the augmented reality content may comprise a video, an image, a piece of artwork, an animation, text, a game, a program, a sound, a scan or a 3D object. In this example or in any other example disclosed herein, the augmented reality content may contain a hierarchy of objects including but not limited to shaders, particles, lights, voxels, avatars, scripts, programs, procedural objects, images, or visual effects, or wherein the augmented reality content is a subset of an object”).  
As per claim 5, Daniels demonstrated all the elements as disclosed in claim 1, and further discloses wherein determining whether to present the persistent virtual content to the second user comprises determining, using a sensor of a second wearable head device, whether a field of view of the second user includes the location associated with the first user at the first time ([0050] A system is described herein for one or more people (also referred to as a user or users) to view, change, and interact with one or more shared location-based events, including simultaneously. Some of these people can be onsite and view the AR content placed in the location using the augmented live view of their mobile devices, such as mobile phones or optical head-mounted displays. Other people can be offsite and view the AR content placed in a virtual simulation of reality, (i.e., offsite virtual augmented reality, or ovAR), via a computer, or other digital devices such as televisions, laptops, desktops, tablet computers, VR glasses/goggles, and/or the like; [0242] “In this example or in any other example disclosed herein, the onsite device may maintain its point of view of the augmented reality at the location of the onsite device at the scene. In this example or in any other example disclosed herein, the virtual augmented reality representation of the offsite device may follow the point of view of the onsite device. In this example or in any other example disclosed herein, the offsite device may maintain its point of view of the virtual augmented reality representation as a first person view from the avatar of the user of the offsite device in the virtual augmented reality representation, or as a third person view of the avatar of the user of the offsite device in the virtual augmented reality representation”).
As per claim 6, Daniels demonstrated all the elements as disclosed in claim 1, and further discloses receiving a filter selection from the second user, wherein determining whether to present the persistent virtual content to the second user comprises determining whether the persistent virtual content is associated with the filter selection ([0075] “The AR event can be an experience shared by multiple onsite and offsite users through onsite AR and offsite VR (i.e., ovAR) respectively. These users can be invited en masse, as a group, individually (e.g., from among social network friends), and/or choose to join the AR event individually. When multiple onsite and offsite users participate in the AR event, multiple “change” events based on the interactions of the users can be processed simultaneously. The AR event may allow various types of user interaction, such as editing AR artwork or audio, changing AR images, doing AR functions within a game, viewing and interacting with live AR projections of offsite locations and people, choosing which layers to view in a multi-layered AR image, choosing which subset of AR channels/layers to view, and/or the like. The term “channels” refers to sets of AR content that have been created or curated by a developer, user, or administrator. An AR channel event may have any AR content, including but not limited to images, animations, live action footage, sounds, and/or haptic feedback (e.g., vibrations or forces applied to simulate a sense of touch)”).  
As per claim 7, Daniels demonstrated all the elements as disclosed in claim 1, and further discloses determining a new location, wherein the new location is based on the location associated with the first user and the location of the second user; and associating the new location with the persistent virtual content ([0072] At block 245, the OSDD alters the AR content based on user instructions received (e.g., from User 2) from the user interface of the AR application running on the OSDD. The user interface may include elements enabling User 2 to specify the changes made to the data and to selected 2-D and 3-D AR content. At block 252, the OSDD sends the altered AR content to other users participating in the AR event (also referred to as a hot-edit event), such as User 1, other offsite users, etc.; [0073] After receiving the altered AR data or content from the OSDD via the cloud server or some other system at block 251, the MDD (at block 250) updates the original piece of AR data or content to the altered version and then incorporates it into the AR scene, using the LockAR location data to place it in the virtual location that corresponds to its onsite location (block 255)).  
As per claim 8, Daniels demonstrated all the elements as disclosed in claim 7, and further discloses determining, at a third time, a location of a third user at the third time; and in accordance with a determination that the location of the third user is at the new location, presenting the persistent virtual content to the third user ([0075] The AR event can be an experience shared by multiple onsite and offsite users through onsite AR and offsite VR (i.e., ovAR) respectively. These users can be invited en masse, as a group, individually (e.g., from among social network friends), and/or choose to join the AR event individually. When multiple onsite and offsite users participate in the AR event, multiple “change” events based on the interactions of the users can be processed simultaneously}.  
As per claim 9, Daniels demonstrated all the elements as disclosed in claim 7, and further discloses wherein the new location is further based on an accuracy of the location associated with the first user and an accuracy of the location of the second user ([0164] where “When the AR content calculates its position in COFIG or global coordinate space, it does so by calculating its estimated position according to each Trackable it is tethered to, and then combining those to get its final estimated position. The estimated positions can be combined in many ways, such as by averaging them, averaging them weighted by their inverse uncertainty, and by merging their Gaussian distributions using an update technique. The process of combining Gaussian distributions begins with an arbitrary estimate as the prior probability, which is then updated using one of the other estimated positions, and the resulting distribution is then updated by combining arbitrary estimated positions with it, until all estimated positions outside of the starting distribution have been used to update. Tethering to multiple Trackables can also occur automatically by algorithmically choosing the Trackables according to the criteria as described above, or manually, by having a user explicitly select or create multiple Trackables”).  
As 10, Daniels demonstrated all the elements as disclosed in claim 1, and further discloses in accordance with the determination to not present the persistent virtual content to the second user, the method further comprises: 48 la-1425800Attorney Docket No. 72800-20059.00 (ML-0904US) 
determining whether a field of view of the second user includes the location associated with the first user at the first time ([0242] “In this example or in any other example disclosed herein, the onsite device may maintain its point of view of the augmented reality at the location of the onsite device at the scene. In this example or in any other example disclosed herein, the virtual augmented reality representation of the offsite device may follow the point of view of the onsite device. In this example or in any other example disclosed herein, the offsite device may maintain its point of view of the virtual augmented reality representation as a first person view from the avatar of the user of the offsite device in the virtual augmented reality representation, or as a third person view of the avatar of the user of the offsite device in the virtual augmented reality representation”); and 
in accordance with a determination that the field of view of the second user includes the location associated with the first user at the first time, presenting a second content associated with the persistent virtual content ([0196] “If there is not a helicopter view with sufficient resolution, the offsite device determines if, at 1218, there is a 2D map of the location and a video or animation (e.g., GIF animation) of the AR content, as determined at 1220, the offsite device shows the video or animation of the AR content over the 2D map of the location at 1246. If there is not a video or animation of the AR content, the offsite device determines whether it is possible to display the content as a 3D model on the device at 1222, and if so, whether it can use data from Trackables to build a background or environment at 1224. If so, it displays a 3D, interactive model of the AR content over a background made from the Trackable's data, on top of the 2D map of the location at 1248. If it is not possible to make a background from the Trackable's data, it simply displays a 3D model of the AR content over a 2D map of the location at 1250. Otherwise, if a 3D model of the AR content cannot be displayed on the user's device for any reason, the offsite device determines, at 1222, whether there is a thumbnail view of the AR content. If so, the offsite device shows the thumbnail of the AR content over the 2D map of the location at 1252. If there is not a 2D map of the location, the device simply displays a thumbnail of the AR content at 1254 if possible as determined at 1226. And if that is not possible, it displays an error informing the user that the AR content cannot be displayed on their device at 1256”).  
As per claim 11, Daniels demonstrated all the elements as disclosed in claim 1, and further discloses  
while the persistent virtual content is presented to the second user: 
determining, at a third time, a location of a third user at the third time in the coordinate space ([0075] The AR event can be an experience shared by multiple onsite and offsite users through onsite AR and offsite VR (i.e., ovAR) respectively. These users can be invited en masse, as a group, individually (e.g., from among social network friends), and/or choose to join the AR event individually); and 
in accordance with a determination that the location of the third user is at the second location: 
receiving an input from the third user; in response to receiving a first input, presenting the persistent virtual content from a beginning of the persistent virtual content to the third user; and in response to receiving a second input, presenting the persistent virtual content to the third user concurrently with the second user ([0210] Both offsite and onsite users can see the event or animation live or replayed at a later time. Users then can collaboratively edit the AR Vector together all at once or separately over time).  
As per claim 12, Daniels demonstrated all the elements as disclosed in claim 1, and further discloses wherein the location associated with the first user is a physical location of the first user in the coordinate space ([0084] Onsite devices A1 to AN create AR versions of the real-world location based on the live views of the location they capture. The point of view of the real-world location may be different for each of the onsite devices A1 to AN, as the physical locations of the onsite devices A1 to AN are different).  
As per claim 13, Daniels demonstrated all the elements as disclosed in claim 1, and further discloses wherein the location associated with the first user is a virtual location of the first user in the coordinate space, the virtual location different from a physical location of the first wearable head device ([0085] “Offsite devices B1 to BM have an offsite virtual AR application, which places and simulates a virtual representation of the real-world scene. Because the offsite scene may be entirely virtual, POV choice is selectable by the offsite user (e.g., without a need for physical relocation). The point of view from which the offsite devices see the simulated real-world scene can be different for each of the offsite devices B1 to BM. This is because the users offsite devices B1 to BM can choose their own respective POV (e.g., the location of the virtual device or avatar) in the virtual AR scene. For example, the user of an offsite device can choose to view the scene from the POV of any other user's avatar (e.g., the POV of an onsite user). Alternatively, the user of the offsite device can choose a third-person POV with respect to another user's avatar, such that part or all of the avatar is visible on the screen of the offsite device, and any movement of the avatar moves the camera a corresponding amount. The user of the offsite device can choose any other POV they wish, e.g., based on an object in the virtual AR scene, or an arbitrary point in space”).  
As per claim 14, Daniels discloses a system comprising: 
a sensor (FIG. 19 is a diagram showing how LockAR uses a myriad of sensors in concert to achieve sensors fusion); and the rest of the claim limitation similar to claim 1, therefore is similarly rejected as claim 1.
Claim 15-17 are system claims with limitations similar to claim 7, 12 and 13, respectively, therefore are similarly rejected as claims 7, 12 and 13, respectively. 
Claims 18-19 are medium claims with limitations similar to claims 1, 7 and 12, respectively, therefore are similarly rejected as claims 1, 7 and 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        July 29, 2022